
	

114 S1781 IS: To amend title 23, United States Code, to modify a provision relating to the obligation and release of funds.
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1781
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2015
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, to modify a provision relating to the obligation and release
			 of funds.
	
	
		1.Obligation and release of funds
 Section 118(c)(2) of title 23, United States Code, is amended— (1)in the matter preceding subparagraph (A), by striking Any funds and inserting the following:
				
 (A)In generalAny funds; (2)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately; and
 (3)by adding at the end the following:  (B)Same class of funds no longer authorizedIf the same class of funds described in subparagraph (A)(i) is no longer authorized in the most recent authorizing law, the funds may be credited to a similar class of funds, as determined by the Secretary..
			
